Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
ALLOWANCE
This office action is in response to the Amendment filed on 8/5/2021.  Claims 1-2 and 6-7 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 1 as amended distinguishes itself over the prior art by delineating a method of upon allocating a storage region to a compute node among the compute nodes, a managing unit selects one of a storage device related to the storage region to be allocated and a drive related to the storage region allocated, based on a network distance between two of the compute node and the storage device and the network distance between the storage device, the storage device, and the drive, wherein the network distance is determined based on the number of network switches via which data is transferred between the compute node and the storage device and between the storage device and the drive.
Claims 1-2 and 6-7 are allowed based on the similar reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUA FAN whose telephone number is (571)270-5311.  The examiner can normally be reached on 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571)272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUA FAN/, J.D., Ph.D.Primary Examiner, Art Unit 2449